Title: To James Madison from Henry Hill, 29 April 1807
From: Hill, Henry
To: Madison, James



Sir
NewYork April 29th: 1807.

It is only by telling you the truth that I can expect your forgiveness and the pardon of the President, for so long holding my commission and remaining here, when perhaps the public interest required an agent at Jamaica, and it was expected by you I would have been there two months ago.
Embarrassments of a pecuniary nature have kept me here, which were caused from circumstances I had no reason to expect when I accepted of the appointment the President was pleased to confer upon me.
I have been in daily expectation of surmounting the difficulties which impeded my departure, and was desirous of performing the mission I had undertaken, conceiving at the same time that a short delay would not be productive of any bad consequences to the public interests, which is the reason why I have remained so long silent; but there being now no immediate prospect of my being able to proceed to Jamaica as my creditors require that I should go to London to prosecute a claim for captured property, I am under the necessity of resigning my commission which is herewith inclosed together with the instructions that accompanied it.
I shall close my concerns with United States regarding the Havana Consulate so soon as I receive the necessary documents from Mr. Ramage, which I am in daily expectation of.
I feel grateful for the confidence which has been reposed in me by the President & yourself, and regret extremely that any circumstance should have happened to prevent my manifesting it to the gratification of my own feelings.
If it is not inconsistent, I have to request my resignation may appear in the National Intelligencer, as my friends were made acquainted with my appointment, and sometime since I notified the Insurance companies of it, with a view to unite their agency with my public character, to render it more effectual in interposing for captured property.  With very great respect I have the honor to be, Sir, your Mo. ob. Servt.

Henry Hill Jr.

